TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00612-CV



                       David Redding and Linda Redding, Appellants

                                                v.

                               Lindsay Sarah Lambert, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 01-317-C368, HONORABLE JACK R. MILLER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants David Redding and Linda Redding and appellee Lindsay Sarah Lambert

have filed an agreed motion to dismiss this appeal. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: October 13, 2005